DocuSign Envelope ID: 23577D02-7C0E-4F4D-BC97-0EC0FE53E574
                                                         Case 3:20-cv-00482-LRH-WGC Document 12 Filed 10/09/20 Page 1 of 3




                                                     1    State of Nevada
                                                     2   County of Washoe
                                                     3
                                                     4   I, Dale Tucker, hereby declare and state:
                                                     5          I am the day manager at Fantasy Girls, an adult interactive cabaret located at 1095 East
                                                     6   4th Street, Reno, 89512. Before I allow any adult interactive cabaret performer to work during
                                                     7   my shift, I make sure the dancer has all licenses and work card permits required by the City of
                                                     8   Reno, and that the dancer has received, agreed to and signed “Dancer/Entertainer Independent
                                                     9   Contractor Agreement With Arbitration and Class Action Waiver Provisions” hereinafter also
 Email info@thiermanbuck.com www.thiermanbuck.com




                                                    10   referred to simply as the “agreement.” On July 24, 2014, Ms. Karen Dorio and on May 15, 2014
                                                    11   Ms. Quianna Hunt signed such an agreement. A true and correct copy of the agreements Ms.
           (775) 284-1500 Fax (775) 703-5027
               THIERMAN BUCK LLP




                                                    12   Dorio and Ms. Hunt signed are attached hereto as Exhibit A and Exhibit B respectively.
                  7287 Lakeside Drive
                    Reno, NV 89511




                                                    13   In Article 9 of the agreement, Ms. Dorio and Ms. Hunt agreed to waiver all of their rights to
                                                    14   bring a class and/or collective actions in favor of individual arbitration for all disputes arising
                                                    15   out of the relationship between themselves and Fantasy Girls. As stated in paragraph 9.2 of the
                                                    16   agreement:
                                                    17          The Company and the Contractor mutually agree that any dispute or controversy
                                                                arising out of or in any way related to any "Dispute," as defined herein, shall be
                                                    18          resolved exclusively by final and binding arbitration,
                                                    19
                                                                The agreement requires that the arbitration be kept confidential because many of
                                                    20
                                                         the dancers are reluctant to come forward with a claim because they fear public exposure
                                                    21
                                                         may lead to embarrassment. Many are single mothers, and have lives outside of work,
                                                    22
                                                         where it would not be seen as respectable for them to be dancers. The confidentiality is
                                                    23
                                                         solely for the benefit of the dancer and can be waived by mutual consent.
                                                    24
                                                                The agreement covers disputes about wages and compensation arising out of the
                                                    25
                                                         independent contractor status of the Dancer. This agreement specifically says at paragraph 9.3
                                                    26
                                                         with emphasis supplied:
                                                    27
                                                                For purposes of this Agreement. the term “Disputes" means and includes any claim
                                                    28          or action arising out of or in any way related the hire. employment. remuneration,
                                                                separation or termination of the contractor, at any time, including retroactively to
                                                                                                        -1-
                                                                                             Declaration of Dale Tucker
DocuSign Envelope ID: 23577D02-7C0E-4F4D-BC97-0EC0FE53E574
                                                         Case 3:20-cv-00482-LRH-WGC Document 12 Filed 10/09/20 Page 2 of 3




                                                                    the time of the Contractor's first performance at the Company's locations. The
                                                     1
                                                                    potential "Disputes" which the parties agree arbitrate, pursuant to this Agreement,
                                                     2              include but are not limited to: claims that the Contractor is an employee rather than
                                                                    an independent contractor, claims for wages or other compensation due; claims for
                                                     3              breach of any contract or covenant (express or implied) between the parties to this
                                                                    agreement or any agreement where either party claims to be the third party
                                                     4
                                                                    beneficiary of an contact involving the other party hereto; claims for unlawful
                                                     5              discrimination, retaliation or harassment (Including, but not limited to, claims
                                                                    based on employment benefits (except where an benefit or pension plan agreement
                                                     6              contains a claims procedure which expressly provides for a final and binding
                                                                    arbitration procedure different from this one)), and Disputes arising out of or
                                                     7
                                                                    relating to the termination of the contractual relationship between parties, whether
                                                     8              based on common law or statute, regulation, or ordinance.
                                                     9              At paragraph 9.4 of the agreement, the Ms. Dorio and Ms. Hunt waive their right
 Email info@thiermanbuck.com www.thiermanbuck.com




                                                    10   to proceed in court, and to proceed on a class or collective action in any forum. As
                                                    11   paragraph 9.4 states:
           (775) 284-1500 Fax (775) 703-5027
               THIERMAN BUCK LLP




                                                    12              Under the agreement, the cost of arbitration to the Ms. Dorio and Ms. Hunt are
                  7287 Lakeside Drive
                    Reno, NV 89511




                                                    13   limited to no more than Court costs in this action, and if a statute provides for the prevailing
                                                    14   Ms. Dorio and Ms. Hunt are to receive attorney’s fees, like the Fair Labor Standards Act
                                                    15   does then the arbitrator is empowered to award the Ms. Dorio and Ms. Hunt the same relief
                                                    16   as any court could, i.e. Attorney’s fees pursuant to the statute. As the agreement states in
                                                    17   the second half of paragraph 9.7:
                                                    18              In any arbitration held pursuant to this Agreement, the parties shall bear equally all
                                                                    fees and costs of arbitration, including the Arbitrator's fee, except that Contractor's
                                                    19
                                                                    share of such fees and costs of arbitration shall not exceed the then-current total
                                                    20              filing fee and costs in any court in which contractor could have filed suit. Each
                                                                    party shall pay for its own attorney's fee and costs, if any. However, if any party
                                                    21              prevails on a statutory claim that affords the prevailing party attorney's fee or if
                                                                    there is a written agreement providing for attorney's fees, then the Arbitrator may
                                                    22
                                                                    award reasonable fees to the prevailing party.
                                                    23
                                                                    Finally, in all capital letters, above the signature line, the Ms. Dorio and Ms. Hunt
                                                    24
                                                         again agreed to waive its right to seek relief in Court, as the agreement stated in all capital
                                                    25
                                                         letters:
                                                    26
                                                                         I REALIZE THAT THIS AGREEMENT CONTAINS AN
                                                    27              ARBITRATION PROVISIONS THAT REQUIRES ALL DISPUTES TO BE
                                                                    ARBITRATED BY THE RULES OF THE AMERICAN ARBITRATION
                                                    28
                                                                    ASSOCIATION, AND THAT I AM GIVING UP MY RIGHT TO FILE A

                                                                                                            -2-
                                                                                                 Declaration of Dale Tucker
DocuSign Envelope ID: 23577D02-7C0E-4F4D-BC97-0EC0FE53E574
                                                         Case 3:20-cv-00482-LRH-WGC Document 12 Filed 10/09/20 Page 3 of 3




                                                                LAWSUIT IN COURT, INDIVIDUALLY AND A PART OF ANY CLASS
                                                     1
                                                                AND/OR COLLECTIVE ACTION.
                                                     2
                                                                The City of Reno frequently inspects the records for all dancers allowed to perform at
                                                     3
                                                         Fantasy Girls. These records are kept in the normal course of business and relied upon by Fantasy
                                                     4
                                                         Girls to show inspecting government officials that Fantasy Girls is in full compliance with all its
                                                     5
                                                         legal requirements under Reno Municipal Code Chapter 4 and 5.
                                                     6
                                                                I have read the forgoing declaration consisting of this single page and two others, and
                                                     7
                                                         declare under penalty of perjury that it is true and correct.
                                                     8
                                                     9
 Email info@thiermanbuck.com www.thiermanbuck.com




                                                    10    Executed
                                                                     10/8/2020
                                                                                 at Reno, Nevada.
                                                    11
           (775) 284-1500 Fax (775) 703-5027




                                                                                                                ____________________________
               THIERMAN BUCK LLP




                                                    12                                                          Dale Tucker
                  7287 Lakeside Drive
                    Reno, NV 89511




                                                    13
                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28

                                                                                                         -3-
                                                                                              Declaration of Dale Tucker
